              Case 9:20-bk-00205-FMD        Doc 20     Filed 03/10/20     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION
                                 www.flmb.uscourts.gov

In re:                                                       Case No. 9:20-bk-00205-FMD
                                                             Chapter 13
Paul Robert Miller and Celeste Pauline Miller

                Debtors.
______________________________________/

                 TRUSTEE'S MOTION TO DISMISS FOR FAILURE
               TO ATTEND §341 MEETING OF CREDITORS, FAILURE
          TO COMPLY AND RESCHEDULING §341 MEETING OF CREDITORS

         COMES NOW, JON M. WAAGE, the Chapter 13 Standing Trustee, hereby moves for

the entry of an Order of Dismissal and in support thereof would state as follows:

         1.     The Debtors’ Petition for Relief under Chapter 13 of the Bankruptcy Code was

filed on January 10, 2020.

         2.     A §341 Meeting of Creditors was scheduled on March 5, 2020 pursuant to the

Notice of Chapter 13 Bankruptcy Case, Meeting of Creditors, & Deadlines, a copy of which the

Clerk of the Bankruptcy Court mailed to all parties in interest on or about January 13, 2020. The

Debtors and Debtors’ attorney failed to appear at the aforementioned §341 Meeting of Creditors

and failed to provide at least seven (7) days prior to the §341 Meeting of Creditors the Chapter

13 Trustee with copies of all pay stubs, advices, or documentation of income sources (Payment

Advices) for the six month period before they filed.

         3.     The Debtors’ failure to attend the above listed §341 Meeting as required under 11

U.S.C. §343 constitutes a failure to appear before this Court in proper prosecution of the case

and is an unreasonable delay that is prejudicial to creditors and constitutes grounds for dismissal

pursuant to 11 U.S.C. §1307(c)(1).
            Case 9:20-bk-00205-FMD          Doc 20     Filed 03/10/20     Page 2 of 2




       4.      The Trustee hereby notifies the Debtors that the §341 Meeting of Creditors

shall be rescheduled to April 9, 2020 at 10:00 a.m., at Fort Myers Federal

Building/Courthouse, 2110 1st Street, Room 2-101, Fort Myers Florida, 33901-3011.

       5.      In the event the Debtors fail to attend the rescheduled §341 Meeting of Creditors

and fail to provide at least seven (7) days prior to the §341 Meeting of Creditors the Chapter 13

Trustee with copies of all pay stubs, advices, or documentation of income sources (Payment

Advices) for the six month period before they filed, the Trustee would submit to the Court an

Order dismissing the above styled Chapter 13 case.

       WHEREFORE, the Trustee respectfully requests that the Court enter an Order of

Dismissal for the above-styled Chapter 13 case, together with such other and further relief as

the Court deems just and proper.

                                                             /s/ Michael E. Cecil
                                                             Michael E. Cecil, Esquire
                                                             Florida Bar No. 722855
                                                             Staff Attorney for Chapter 13 Trustee
                                                             P.O. Box 25001
                                                             Bradenton, Florida 34206-5001
                                                             Phone: (941) 747-4644
                                                             Fax: (941) 750-9266


                                   CERTFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished
electronically by CM/ECF services and/or by U.S. Mail to Paul R. Miller, Debtor, 2140
Chandler Ave., Fort Myers, FL 33907, Celeste P. Miller, Debtor, 11480 Villa Grand, Apt 118,
Fort Myers, FL 33913 and Jonathan M. Bierfeld, Esquire, Attorney for Debtors, c/o Martin
Law Firm PL, 3701 Del Prado Blvd., Cape Coral, FL 33904 this 10th day of March, 2020.

                                                             /s/ Michael E. Cecil
                                                             Michael E. Cecil, Esquire

JMW/MEC/sn



                                                 2
